PER CURIAM.
The appellant, appearing pro se, filed an appeal of the decision of the Fifteenth Judicial Circuit court. Because the circuit court was acting in its appellate capacity, we treat the appeal as a petition for writ of certiorari. Fla.R.App.P. 9.030(3)(b)(2)(b); City of Ft. Lauderdale v. Couts, 239 So.2d 874 (Fla. 4th DCA 1970).
We deny the petition for writ of certiora-ri, finding no merit to the petitioner’s arguments.
HERSEY, C.J., POLEN, J., and WALDEN, JAMES H., Senior Judge, concur.